                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD, INC.,
 POLYPROPYLENE HERNIA MESH                              Case No. 2:18-md-2846
 PRODUCTS LIABILITY LITIGATION

                                                        JUDGE EDMUND A. SARGUS, JR.
                                                        Magistrate Judge Kimberly A. Jolson
 This document relates to:
 Johns v. C.R. Bard et al.,
 Case No. 2:18-cv-01509
 Mileansi v. C.R. Bard et al.,
 Case No. 2:18-cv-01320
                                                ORDER

        During the June 8, 2021 case management conference for this multidistrict

litigation (“MDL”), the parties explained to the Court that they disagreed about whether

Plaintiffs’ replacement expert, Dr. Michael G. Beatrice, Ph.D., for Plaintiffs’ former

regulatory expert, Dr. David A. Kessler, M.D., offered opinions beyond the scope of Dr.

Kessler’s original opinion. In other words, the dispute is whether Dr. Beatrice can fairly

be considered a substitute expert, which the Court stated in would permit, as opposed to

a new expert offering new opinions. Defendants seek an order clarifying the proper scope

of Dr. Beatrice’s deposition on these grounds before the deposition on June 22, 2021.

The Court permitted briefing. 1 (ECF No. 448.) For the reasons that follow, Dr. Beatrice’s

deposition cannot address his new and different opinions.

        Although Plaintiffs did not file a motion seeking leave to substitute a new expert

witness, the Court views this as the functional equivalent.                  Courts have considered

whether to limit expert testimony in response to motions to substitute experts even though



        1
         The parties filed their briefs in both Johns and Milanesi. The Court cites to the briefs in Johns,
Case No. 18-cv-1509, for the sake of simplicity.

                                                    1
such arguments “are more properly the subject of a motion in limine.” In re Northrop

Grumman Corp. ERISA Litig., No. CV 06-06213-AB (JCx), 2016 WL 6826171, at *3

(C.D. Cal. April 7, 2016). Motions to substitute experts are most commonly construed as

a “request to modify a scheduling order” under Federal Rule of Civil Procedure 16(b).

E.g., id. at *2; see Medspace, Inc. v. Biothera, Inc., No. 1:12-cv-179, 2014 WL 1045960,

at *2 (S.D. Ohio Mar. 17, 2014). Accordingly, trial courts evaluate whether the party

seeking to substitute an expert has good cause to do so and whether the other party will

be prejudiced. E.g., Medspace, 2014 WL 1045960, at *2. It is undisputed that Dr.

Kessler’s selection to co-chair President Joe Biden’s COVID-19 response initiative has

given Plaintiffs good cause to substitute an expert for Dr. Kessler. Thus, the only question

is whether Defendants will be prejudiced by this substitution, specifically whether they

will be prejudiced if the scope of Dr. Beatrice’s deposition is not limited as they request.

       To determine whether the nonmoving party will be prejudiced, courts typically

limit the substitute expert’s opinions and testimony “to the subject matter and theories

already espoused by the former expert.” Lincoln v. Nat’l Life Ins. Co. v. Transamerica

Finan. Life Ins. Co., No. 1:04-CV-396, 1:06-CV-317, 2010 WL 3892860, at *2 (ND. Ind.

Sept. 30, 2010); see also Roberts ex rel. Johnson v. Galen of Va., Inc., 325 F.3d 776, 784

(6th Cir. 2003) (concluding the district court did not err when it required that the substitute

expert “not deviate from [the prior expert’s] conclusions”). Substitute expert opinions

and testimony must be “substantially similar” to and “cannot be contrary to or be

inconsistent with” those presented by the original expert. Shipp v. Arnold, No. 4:18-cv-

4017, 2019 WL 4040597, at *3 (W.D. Ark. Aug. 27, 2019); see also Medspace, 2014 WL

1045960, at *4. “This is not to say that a new expert must ‘simply adopt the prior expert’s



                                              2
conclusions verbatim—in effect, doing little more than authenticating and confirming the

prior expert’s conclusions.’” Shipp, 2019 WL 4040597, at *3 (quoting Lincoln, 2010 WL

3892860, at *2). “Rather, the substitute expert ‘should have the opportunity to express

his opinions in his own language after reviewing the evidence[.]” Lincoln, 2010 WL

3892860, at *2 (quoting Morel v. Daimler-Chrysler Corp., 259 F.R.D. 17, 22 (D.P.R.

2009)). But ultimately, “[t]he purpose of allowing substitution of an expert is to put the

movant in the same position it would have been in but for the need to change experts; it

is not an opportunity to designate a better expert.” U.S. ex rel. Agate Steel, Inc. v. Jaynes

Corp., No. 2:13-cv-01907, 2015 WL 1546717, at *2 (D. Nev. Apr. 6, 2015).

       Defendants argue that Dr. Beatrice offers the following opinions beyond the scope

of Dr. Kessler’s opinions: design control, complaint handling, Material Safety Data

Sheets (“MSDS”), and more detailed Ventralight ST opinions. (ECF No. 449 at PageID

#PageID #22732–37.) Dr. Beatrice steps outside of the bounds of Dr. Kessler’s report

and provides new and different opinions on significant issues. And given the timing of

this substitution, Defendants will be prejudiced if Dr. Beatrice is permitted to offer these

new opinions and his deposition is not limited to only those opinions that are substantially

similar to Dr. Kessler’s opinions.

       First, design control. Defendants argue that Dr. Beatrice explains design controls

and the regulations for the Ventralight ST and Ventralex devices, including International

Organization Standards, design inputs/outputs, failure modes and effects analysis, design

failure modes and effects analysis, and corrective and preventative actions. Plaintiffs

admit that these opinions were not offered by Dr. Kessler and focus on prejudice to

Defendants (ECF No. 452 at PageID #23329), which the Court discusses infra. As for



                                             3
the Ventralex opinions, Dr. Kessler discusses the design controls in relation to the

Ventralex device (e.g., ECF NO. 499-2 at PageID #22970) and so Dr. Beatrice may offer

his own broader and more detailed opinion on the same topic. 2

       Second, complaint handling.           Although Dr. Kessler summarized several

complaints to note that there were known failure modes of the Ventralex device,

Defendants assert that Dr. Beatrice opines that Defendants failed to properly handle and

track complaints and provides greater detail and summaries of additional complaints.

(ECF No. 449 at PageID #22734.) The Court agrees. Dr. Kessler did not offer an opinion

about the adequacy of Defendants’ complaint handling practices. Plaintiffs do not dispute

that Dr. Beatrice’s opinion is different, and again they focus on prejudice. (ECF No. 452

at PageID #23328.)

       Third, the MSDS opinion. Defendants contend that Dr. Beatrice offers an MSDS

opinion in his report while Dr. Kessler did not, though Dr. Kessler did in his deposition.

(ECF No. 449 at PageID #22735.) Plaintiffs’ only response is that Dr. Kessler invited

Defendants to question him on this opinion during his deposition, but that Defendants

elected not to. (ECF No. 452 at PageID #23328.) In his deposition, Dr. Kessler offered

a rebuttal opinion to Defendants’ expert, Dr. Tillman.          (ECF No. 452-1 at PageID

#23338.) But Dr. Beatrice offers a stand-alone opinion about whether Defendants’ FDA

submission should have disclosed the polypropylene MSDS’s Medical Caution Statement

and whether the MSDS should have led Defendants to warn their end users. (ECF No.


       2
          Defendants’ quality management systems, including design controls, are the same across
Defendants’ devices. In re Davol, Inc./C.R. Bard, Inc., Polypropylene Hernia Mesh Prods. Liab.
Litig., --- F. Supp. 3d ----, Nos. 2:18-md-2846, 2:18-cv-1509, 2021 WL 81821, at *6 (S.D. Ohio
Jan. 11, 2021). However, Dr. Kessler’s opinion narrowly considered the alleged short-comings
of the Ventralex device, including buckling of the mesh and the infection risk with the ePTFE.
(ECF No. 449-2 at 22952–71.) This renders Dr. Kessler’s opinions fundamentally different than
Dr. Beatrice’s opinions on this matter.

                                               4
449-3 at PageID #21201.) This is substantially different than the MSDS opinion Dr.

Kessler offered to demonstrate his disagreement with Dr. Tillman.

         Finally, Ventralight-ST-specific opinions unrelated to design controls discussed

supra.       Defendants contend that Dr. Beatrice’s report contains new regarding the

Ventralight ST device. 3 (ECF No. 449 at PageID #22735–36.) These opinions include

that Defendants failed to adequately test the ST coating and determine what tests were

adequate; that the Ventralight ST’s Special 510(k) submission was inappropriate; that

Defendants should have obtained Pre-Market Approval; that the Ventralight ST was

adulterated; and that the Ventralight ST was misbranded.             (Id. at PageID #22736.)

Plaintiffs offer no answer to this contention; they only contend the differences are not

prejudicial. (ECF No. 452 at PageID #23327.) The Court agrees that Dr. Beatrice offers

new opinions. Although Dr. Kessler generally discusses some topics on which Dr.

Beatrice opines, Dr. Kessler does not offer an opinion himself.               Accordingly, Dr.

Beatrice’s specific Ventralight ST opinions are new and different opinions.

         Plaintiffs counter that Dr. Beatrice’s new and different opinions are not prejudicial to

Defendants, meaning the Court should decline to limit the deposition. (ECF No. 452 at

PageID #23329–33.)         Plaintiffs assert that any differences “are discreet and easily

addressed in a deposition,” that the documents Dr. Beatrice rely on are the same and thus

Defendants cannot claim surprise, and that Defendants have other experts that have

addressed Dr. Beatrice’s new opinions. (Id. at PageID #23329–31.) Plaintiffs also argue

that Defendants are not prejudiced by Dr. Beatrice’s complaint opinion because it is only

a paragraph. (ECF No. 452 at PageID #23328.) The Court disagrees.


         Defendants agree that Dr. Beatrice’s and Dr. Kessler’s opinions regarding the
         3

Ventralight ST’s Instructions For Use are similar. (ECF No. 449 at PageID #22735–36.)

                                                5
       Some trial courts have permitted a substitute expert to offer different opinions

because the nonmoving party cannot show they will suffer prejudice. Courts consider

whether the nonmoving party “had notice of the possibility of substitution,” were “not

surprised by new subject matter,” and “ha[s] ample time to formulate a response and

prepare cross-examination.” Morel, 259 F.R.D. at 21 (considering motion to substitution

under Federal Rule of Civil Procedure 37(c)(1)). Other courts have also considered the

“difficulty in curing any prejudice,” such as by having the nonmoving party’s experts

respond, and if such a cure can be achieved in a timely manner before trial. Sikkelee v.

Precision Airmotive Corp., No. 4:07-CV-00886, 2021 WL 392101, at *7 (M.D. Pa. Feb.

4, 2021). The possible prejudice to the moving party if the new or different opinions are

not permitted is also important. Id. at *8.

       Although some factors suggest that Defendants will not be prejudiced, the

cumulative weight of the factors counsels not allowing Dr. Beatrice to offer is different

opinions, most imminently not permitting those opinions as a subject matter of his deposition.

Defendants have had some notice that Dr. Kessler will be replaced and there is some overlap

between Dr. Beatrice’s different opinions and other opinions in this trial. The fact remains,

however, that Dr. Kessler was Plaintiffs’ star expert witness and that Defendants have already

expended substantial time and effort responding to the crux of Dr. Kessler’s opinions. Forcing

Defendants to counter Dr. Beatrice’s new opinions will inevitably delay their pretrial preparations.

Moreover, this substitution, though admittedly unavoidable, comes at the equivalent of the ninth

hour in a complex MDL. In a normal case, six weeks between the expert’s deposition and the first

day of trial is ample time to file Daubert motions, ask for permission to designate a rebuttal expert

if necessary, and prepare for cross-examination at trial. But in an MDL, that is not the case.



                                                 6
       The Court also has its doubts that any prejudice can be cured simply during cross-

examination given the nature of some of Dr. Beatrice’s opinions. The Court is particularly

cognizant of Dr. Beatrice’s new Ventralight-ST-specific opinions. To have additional experts

opine on these issues inevitably strengthens Plaintiffs’ case. A prevalent concern of courts while

adjudicating motions to substitute is to put the moving party in the same position, but not to give

them a “windfall” by permitting them to appoint a better expert. Lefta Assocs., Inc. v. Hurley, No.

1:09–cv–2487, 2013 WL 12239510, at *4 (M.D. Pa. Feb. 13, 2013). And finally, if Defendants

need to designate a rebuttal expert to Dr. Beatrice, that will drastically compound the timing issues

already present with the forthcoming Daubert motion.

       Importantly, Plaintiffs cannot claim that they will be prejudiced if the parties are not

permitted to depose Dr. Beatrice on his new and different opinions. Id. at *4. In Sikkelee, it was

crucial that the substitute expert’s new and different opinion filled a unique role in the moving

party’s case, meaning if would injure the moving party not to permit the opinion. 2021 WL

392101, at *8. Plaintiff does not claim that Dr. Beatrice’s different opinions fill a singular role

in their cases. Plaintiffs only generically argue that they will be prejudiced. (ECF No. 452 at

PageID #23332.) Indeed, Plaintiffs admit that Dr. Beatrice’s new opinions are shared by other

experts, such as Mr. Quick. (ECF No. 452 at PageID #23327.)

       Plaintiffs also argue that limiting Dr. Beatrice’s deposition now may lead to

duplicative depositions and briefing in subsequent bellwether trials. (Id. at PageID

#23332.)     The Court is unconvinced that limiting the deposition will hasten the

inevitability of additional depositions and motions as this MDL unfolds and new issues

emerge.     It especially unclear how Dr. Beatrice’s Ventralight ST opinions can

significantly impact subsequent bellwether cases when those bellwethers do not pertain



                                                 7
to the Ventralight ST device.      Plaintiffs had the opportunity to designate an FDA

regulatory expert like Dr. Kessler and to have that expert offer specific Ventralight ST

opinions. They did not; instead, they offered Dr. Kessler, who focused on the Ventralex

device. Accordingly, Dr. Beatrice’s deposition will be limited to those opinions that are

substantially similar to Dr. Kessler’s opinions.

       It is worth noting what this order does and does not decide. Although Defendants

raised this issue in relation to Dr. Beatrice’s deposition, this order necessarily addresses

whether Dr. Beatrice can offer his new opinions at all, i.e. in his report as well as during

his deposition. However, Defendants did not move to strike this opinion under Rule

37(c). This opinion does not address whether Dr. Beatrice’s opinions are admissible, nor

does the Court view this opinion as sua sponte striking any parts of Dr. Beatrice’s report.

This order also does not preemptively prohibit Dr. Beatrice from offering opinions that

Defendants claim Dr. Kessler disclaimed. (ECF No. 449 at PageID #22732.) Defendants

do not specifically point to any of Dr. Beatrice’s opinions, and the Court declines to issue

such a sweeping prohibition without the benefit of additional detail. It is incumbent on

the parties to file subsequent motions if they seek to have these issues adjudicated.

       IT IS SO ORDERED.




6/18/2021                                 s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             8
